Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on August 16, 2021.
Claims 1-5 and 7-20 are pending in this application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative J. T. Bergstrom (Reg. No. 57,021), on 05/19/2022.

Amendments to the Claims
This listing of the following claims replaces all prior versions and listings of claims in the application:

1.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving email information from a first email client, wherein the email information is associated with an email message to be sent from the first email client to a second email client;
generating a set of predicted tags for the email message using a model;
sending, by the email server, the set of predicted tags to the first email client to be appended to the email message;
receiving the email message, a set of user tags, and a set of selected tags from the first email client as the email message is sent to the second email client, wherein the set of selected tags were selected from the set of predicted tags by a user, and the set of user tags were provided by the user instead of being selected from the set of predicted tags; and
retraining the model based on the set of selected tags and the set of user tags.  
2.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise:
providing the email information to the model, wherein the model generates scores for a set of available tags; and
identifying the set of predicted tags as a subset of the set of available tags based at least in part on the scores.  
3.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the set of selected tags is embedded in a header of the email message when it is sent to the second email client.  
4.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise:
receiving a request from the first email client comprising a prefix of a new tag being received from a user;
identifying a set of auto complete tags in the set of available tags that begin with the prefix; and
sending the set of auto complete tags to the first email client.  
5.	(Original)  The non-transitory computer-readable medium of claim 1, wherein a set of unselected tags from the set of predicted tags is also sent with the email message when it is sent to the second email client, and the model is retrained also using the set of unselected tags.  
6.	(Canceled)  
7.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the first email client is configured to generate a user interface that includes a display of an email header that includes the set of predicted tags.  
8.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise generating a hash key based on the email information, wherein the hash key uniquely identifies the email message.  
9.	(Original)  The non-transitory computer-readable medium of claim 8, wherein the operations further comprise storing the hash key in a hash map of hash keys, wherein each of the hash keys in the hash map references a data structure representing a subset of the set of available tags that are not part of the set of predicted tags.  
10.	(Original)  The non-transitory computer-readable medium of claim 9, wherein the data structure comprises a weighted trie of prefixes.  
11.	(Original)  The non-transitory computer-readable medium of claim 9, wherein the operations further comprise:
receiving a prefix and the email information from the first email client;
re-generating the hash key using the email information;
using the hash key to reference a data structure for the email message; and
retrieving one or more tags in the set of available tags from the data structure that complete the prefix.  
12.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise receiving the set of selected tags from an email server through which the email message is transmitted.  
13.	(Original)  The non-transitory computer-readable medium of claim 12, wherein the operations further comprise receiving a set of user tags from the email server that are different from the set of selected tags.  
14.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the model is selected from a plurality of models, wherein each of the plurality of models is assigned to a different user group.  
15.	(Original)  The non-transitory computer-readable medium of claim 14, wherein each different user group corresponds to a predefined mailing list.  
16.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise:
receiving second email information from an email server through which a second email message is transmitted from the first email client;
providing the second email information to the model to identify a second set of predicted tags from the set of available tags; and
sending the second set of predicted tags to the email server, wherein the second set of predicted tags are sent with the second email message to the second email client.  
17.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the operations further comprise:
receiving changes to the set of selected tags or new user tags from the second email client after the second email client receives the email message; and
retraining the model using the email information and the changes to the set of selected tags or the new user tags from the second email client.  
18.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the model comprises:
a word embedding matrix populated using the email information;
a plurality of convolutional filters having different window sizes; and
a max pooling operation using results from the plurality of convolution filters.  
19.	(Currently Amended)  A method of automatically generating end-to-end email tags in an email system, the method comprising:
receiving email information from a first email client, wherein the email information is associated with an email message to be sent from the first email client to a second email client;
generating a set of predicted tags for the email message using a model;
sending, by the email server, the set of predicted tags to the first email client to be appended to the email message;
receiving the email message, a set of user tags, and a set of selected tags from the first email client as the email message is sent to the second email client, wherein the set of selected tags were selected from the set of predicted tags by a user, and the set of user tags were provided by the user instead of being selected from the set of predicted tags; and
retraining the model based on the set of selected tags and the set of user tags.  
20.	(Currently Amended)  A system comprising:
one or more processors; and
one or more memory devices comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving email information from a first email client, wherein the email information is associated with an email message to be sent from the first email client to a second email client;
generating a set of predicted tags for the email message using a model;
sending, by the email server, the set of predicted tags to the first email client to be appended to the email message;
receiving the email message, a set of user tags, and a set of selected tags from the first email client as the email message is sent to the second email client, wherein the set of selected tags were selected from the set of predicted tags by a user, and the set of user tags were provided by the user instead of being selected from the set of predicted tags; and
retraining the model based on the set of selected tags and the set of user tags.  



Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance: 
This application is a continuation of U.S. Patent Application No. 16/707,976, filed December 9, 2019, entitled "END-TO-END EMAIL TAG PREDICTION," which is incorporated herein by reference in its entirety. 
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). In interpreting the current claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior arts that were found during searching of patent literature and non-patent literature, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-5 and 7-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458